Title: To James Madison from Caspar Wistar, Jr., 22 May 1809
From: Wistar, Caspar, Jr.
To: Madison, James


Dear Sir
Philada May 22d. 1809.
I assure you that I feel great diffidence & reluctance at writing on the subject which I am about to mention but I hope the nature of the Case which is my inducement will be my apology with you. There is now at Washington an Elderly Gentleman of this State who I believe is known to you Col: T. Matlack. He engaged in the service of his Country at the Commencement of the Revolution & Commanded a regiment of Riflemen which was in service during the years 1776 & 1777 & has been uniform & steady ever since in his attachment to the principles of the Revolution. By the abolishment of the office of Master of the Rolls which he held he is now entirely out of business at the age of 70, but the vigour of his mind remains little if at all affected by time & he is an interesting character. His history & his merits must be well known to Mr Gallatin as well as to many other Gentlemen at Washington & the object of this is respectfully to intimate to you that if there was any situation vacant in which you thought he Could with propriety be employed your attention to him would be very grateful indeed, to many of your friends here as well as myself. I hope & beg Dr Sir that you will excuse this intrusion upon your time which I assure you is occasioned purely by the regret which I feel at seeing an Old man of great natural talents & great merit in a situation which will probably be very distressing to him. Who lost a very promising Son in the military service of his Country. With the best wishes for Mrs. Maddison I beg leave to subscribe your friend & servant
Caspar Wistar Junr
